Sanctions against employers of illegally staying third-country nationals (debate)
The next item is the report by Claudio Fava on sanctions against employers of illegally staying third-country nationals.
Madam President, ladies and gentlemen, four minutes will be enough to give you a summary of two years' work - work that has been hard but, I hope, useful - which has involved Parliament alongside both the Commission, with its proposal, and the Council. The essence of this work has been to prepare a directive which, for the first time, lays down sanctions for employers who benefit from the work of illegal immigrants.
I believe we have succeeded in changing the philosophy behind this directive, which had been confined solely to fighting illegal immigration. The compromise text agreed with the Council also provides some protection for those immigrants forced to work illegally, who are often held hostage by criminal organisations. Otherwise, Madam President, there would have been a risk of punishing them twice over, both as exploited workers, often forced to accept indecent working conditions, and as illegal immigrants who have to be repatriated, with the repatriation ban which, in many countries, means years and years.
In this context, in Articles 7 and 14, we have provided that, in cases involving minors, serious exploitation or people trafficking, the Member States will be obliged to draw up rules for issuing temporary residence permits, the term of which may be extended until any remuneration due has been paid. We should have liked this possibility to be extended to all illegal immigrants, but that is prevented by the Return Directive adopted last year. I was not one of those who supported it.
We have, however, succeeded in introducing a rule allowing Member States to apply more favourable measures to immigrants regarding the issuing of residence permits. Article 10 is, in my view, the key article. For the first time, it provides for criminal sanctions to be imposed in the worst cases, including those where the regular workers are minors.
I think the additional sanctions laid down in Article 8 are important. They include withdrawal of licences, closure of establishments in particularly serious cases, and exclusion from state aid derived from European funding. Otherwise, we would be guilty of extraordinary hypocrisy: we would be punishing employers with one hand yet still giving them generous subsidies with the other.
I believe it is fundamental that we have succeeded in including a definition of remuneration that equates the pay due to an illegal immigrant with the pay of a regular worker, without any discrimination.
We have included temporary work agencies in the scope of the directive. In certain countries - such as my own - in particular, these are the organisations that most readily recruit illegal workers under the very worst kinds of exploitative conditions. Just think of the cases where illegal agricultural workers have been hired, which have long filled the crime columns.
We have successfully asked for the trade unions to be able to represent immigrants in administrative and civil cases. The text previously mentioned third parties in general, but now it mentions trade unions.
We need a running-in period to see how it works, and we have therefore asked the Commission to report to Parliament and the Council after the directive has been in force for three years, specifically about the rules on inspections, residence permits, sanctions and subcontracting.
On the subject of subcontracting - Article 9, which was the subject of discussion between Parliament and the Council and within the Council itself - your rapporteur would have like to extend liability to the whole contracting chain, as the Commission had originally proposed. The Council and Parliament, or rather part of Parliament, were for excluding subcontracting entirely, but we have reached a compromise solution that I believe is workable: dual liability, which should not prevent us from legislating again on this issue in future. That is why tomorrow, for my part and on behalf of the other shadow rapporteurs, whom I thank for the collaboration they have given me during these two years, I shall ask the Council to add a statement to the compromise text on which we are going to vote, to the effect that the provisions of this Article 9 shall not prejudice any future legislative action on subcontracting.
In conclusion, Madam President, I believe this directive lets us envisage a Europe in which immigration has finally become a matter of collective responsibility and recognised rights, and not just of rules against immigrants.
Madam President, I would, of course, like to thank Mr Fava and the Committee on Civil Liberties, Justice and Home Affairs.
Major efforts have been made by various parties to reach an agreement at first reading and, given the broad majorities in favour of this on the LIBE Committee several days ago and on the Permanent Representatives Committee just before Christmas, I think we will get there.
This text, of course, does not fulfil the initial ambitions in all respects. The Commission can, however, support this compromise without hesitation. This directive lets us introduce an effective instrument, a common framework to discourage the employment of workers from third countries who are residing illegally.
The Commission will be vigilant about the inspections. The compromise text recommends better targeted, qualitative inspections, so it remains to be seen in the coming years if these qualitative criteria have been used and if the obligation on Member States to regularly identify the risk sectors for illegal working on their territory has been really effective. This is what we want, in order to fight against the employment of people from third countries residing illegally and, above all, to impose sanctions on the employers who profit from these people. Examination of the implementation of the provisions relating to the inspections will, therefore, be a priority for the Commission in its future reports on the application of this directive.
In addition, there are, of course, positive results emerging from this compromise, particularly the consensus achieved on the difficult question of subcontracting. I have noted that Mr Fava was hoping for a statement from the Council and Parliament. Personally, I do not see any drawbacks.
The Commission is pleased that the directive recommends criminal sanctions for particularly serious cases, for which these sanctions are both necessary and appropriate. They are necessary to reinforce the deterrent since, in the most serious cases, administrative sanctions are not sufficient to deter unscrupulous employers. They are appropriate in an instrument intended to match the ambitious European policy to combat illegal immigration. In this context, the Commission appreciates the fact that criminalisation of employers of the victims of trafficking has been reinserted in the text in the final compromise.
Madam President, ladies and gentlemen, this directive is a first significant step in the fight against illegal immigration. It targets the practices of unscrupulous employers, whilst protecting migrant workers who, most often, are the victims in such cases.
This directive should be adopted and implemented quickly. The Commission will support and accompany this process by calling regular meetings of experts from the Member States during the transposition phase to discuss any issues that might arise. It is an important tool and the Commission will do everything necessary to ensure this tool is used effectively.
My thanks go to Parliament, Mr Fava and the LIBE Committee.
It is hoped that legislating against employers employing illegal migrants from third countries will be an instrument for reducing the 'pool-factor' of illegal migration. However, on the other hand, one can also see its possible effect on improving conditions for competition and I also believe that it will help to combat human trafficking.
There is a view that this legislation will not bring added value. As no such legislative instrument exists yet at Community level, for some Member States, the added value is high, while for others, where such legislation already exists, the added value may not be evident.
In discussions of possible compromises with the Commission and the Council, the discussions concentrated on particular problem areas. Firstly: the issue of the contractor's liability for obligations under law on sub-contractors, where the draft proposal limits the liability for the actions of direct sub-contractors. Secondly: the means of ensuring effective procedures by which illegal migrants can be paid outstanding wages where we have pursued the principle of non-discrimination, and we looked for a way to provide available help to illegal migrants and to provide tools for them to receive wages even after their return to their home country. Thirdly: the possible effect of postponing the execution of the return of an illegal migrant until that person receives their wages. Here I would say that postponing the execution of such a decision would greatly undermine and possibly negate the purpose of the proposed legislation. And finally, the problem of inspections has been left to Member States in the knowledge that labour inspectors play a vital role in making the legislation effective.
No doubt there are various views on how to resolve this and other problems in this draft. Some of these will be decided when it comes to their implementation. I would like to finish by thanking Mr Fava, the Commission and the French Presidency for successfully incorporating the compromises.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (NL) I, too, should like to thank the rapporteur for his work, without overlooking the efforts, though, of the shadow rapporteur of the Group of the European People's Party (Christian Democrats) and European Democrats, Mr Busuttil, and the social affairs rapporteur, Mrs Edit Bauer. It is, after all, thanks to their efforts that the compromise reached ultimately does what it is supposed to do, namely take away the prospect of work as an incentive for illegal immigration by actually penalising workers who are staying in the European Union illegally.
Contrary to what some parties in this Parliament tried to achieve in the first instance, this legislation has not become an instrument for subsequently legalising illegal immigrants. Indeed, the debate on legal migration is being held elsewhere. As rapporteur for the Committee on Women's Rights and Gender Equality, I do believe, though, that more thought should be given to gender issues when dealing with this group of people who are staying in the European Union illegally and, as has already been stated, are often the victims of exploitation.
Estimates of how many people from third countries are staying in the European Union illegally are not precise and vary between 4.5 and 8 million. Moreover, these estimates give no indication as to the proportion of men and women in that total, and neither do they grant an insight into the gender-specific problems which illegal female immigrants face. I would draw your attention to the fact that female illegal immigrants are very vulnerable and that they are often at the receiving end of forced labour, human trafficking and violence. This, therefore, requires specific education within the bodies that deal with these issues.
As ever, though, this is about effective monitoring. I am pleased that the arbitrary 10% monitoring level that was suggested initially has now been dismissed and that a risk approach has been incorporated in the compromise text. The reports in the Belgian newspaper De Standaard last summer about house slaves in certain embassies in Brussels, only a stone's throw from the Berlaymont building, prove that these scenarios are not far-fetched. I would therefore like to say to the European Commission that the proof of the pudding is in the eating. Face up to your responsibility to examine critically how countries deal with this legislation and whether they apply it effectively.
This law, Madam President, is probably one of the first that directly tackles the illegal immigration phenomenon using legislative tools, and now it can be said that this law has finally arrived. It was sorely needed and therefore I am extremely pleased that we have managed to reach an excellent compromise here. What exactly did we achieve by way of this law? What we did was to attack one of the main sources that motivate people to turn to illegal immigration. We attacked incentive. What kind of incentive are we referring to? The incentive is that a person living, for example, in Africa might have to risk his life in order to journey to another country, thinking that he might find work there, even if illegally. From now on, we are sending out the clear message that illegal employment will no longer be tolerated and therefore it makes no sense to make the crossing over to Europe, while under the mistaken impression that there are jobs to be had here. As of now, this will be absolutely impossible. As the previous speaker said, it is important that this instrument is not used to regularise irregular situations, but should serve as a clear message that illegal employment can no longer be tolerated. This is being enforced through effective measures and sanctions: financial, administrative and even criminal ones. These also serve to pass on the unequivocal message to employers that we shall no longer tolerate the recruitment of workers without a permit. Thank you.
Madam President, we have managed here in the European Parliament to radically change the objective of the directive which we are debating today. Claudio Fava deserves our congratulations on this in particular. Firstly, we have managed to obtain provision for the mandatory payment of remuneration outstanding to illegal immigrants who are deported. Secondly, we have helped to ensure that provision is made for strict and binding criminal sanctions for employers of immigrants under unacceptable living conditions. Thirdly, we have safeguarded the right of trade unions and other bodies to go to court on behalf of immigrants and, fourthly, we have imposed the right to grant residence permits of short or longer duration to illegal immigrants who uncover criminal organisations. In other words, we are at last treating illegal immigrants as human beings, without at the same time legalising illegal immigration, which is why we support this compromise.
However, there is still a dangerous mismatch between the continuing police approach to illegal immigration and the reality in numerous Member States. That is why the application of the directive will also require special attention. It could lead thousands of illegal immigrants into poverty, ghettoisation and crime and, although we demonstrably cannot or will not deport them, these illegal immigrants may remain out of work. If, in fact, numerous illegal immigrants are currently occupying jobs in Europe which Europeans do not want, we should now be debating in this House, at long last, common rules on legal immigration into Europe and the legalisation of these people, not new rules to deport them.
Finally, the absolutely necessary fight against the black labour market obviously does not only concern illegal immigrants; it mainly concerns legal immigrants, it concerns millions of European citizens whose employment rights are trampled underfoot by their employers on a daily basis, it concerns the fact that employment laws are being trampled underfoot, without any material control or material sanctions. Today's directive should therefore have as its legal basis, in my opinion, the general fight against undeclared work in Europe, not immigration in particular. This targeting of immigrants every time something goes wrong in Europe is very dangerous for social cohesion in our countries. Obviously, illegal immigration also needs to be combated, but we cannot demonise people who are fleeing miserable conditions in their own country in the hope of a better life.
on behalf of the ALDE Group. - (NL) For years, the European Union has had to contend with the presence of millions of illegal immigrants on its territory, and the pressure to find a solution is mounting. This pressure is considerable, and rightly so, frankly. Indeed, if we wish to adopt manageable and reliable migration policy, in which refugees are entitled to protection and in which we create transparent opportunities for legal migration, then an approach that takes due account of all discouraging and encouraging factors that lead to illegal immigration is a necessary measure.
Last summer, the Council and Parliament reached agreement on what was known as the Return Directive, which mainly focuses on the illegal immigrants themselves, whereas today, we are looking at the employers who do not hesitate to employ illegal immigrants. This is not only a significant inducement for illegal immigrants, but also unmistakeably creates cases of abuse and gross exploitation.
The importance of harmonised European policy is, in my view, beyond dispute. After all, when internal borders are non-existent, Member State A may worry itself silly, but if Member State B barely addresses the employment of illegal immigrants, if at all, then Member State A will remain nothing but a voice in the wilderness.
After a rather slow start, there is now, following intense negotiations with the Council, a compromise before us that is acceptable to me, and I would like to thank the rapporteur for his constructive and pragmatic way of working. It was like a breath of fresh air which, in fact, cannot be said of a few of his fellow MEPs who now insist, at any price, on this accompanying written declaration, a show for the Bühne, which does not do much for the image of this Parliament. That too, my group will accept.
Moreover, it should be clear that, once this directive has been adopted, it is up to the Member States to galvanise themselves into action. It should be clear that neither the European Commission nor the European Parliament have magic wands at their disposal when it comes to decisiveness or enforcement. The Council was emphatically opposed to a binding percentage of inspections, and this is exactly where the problem often lies - as has been said by many in this Parliament, as well as the Commissioner. All I can do now is urge you to turn this enforcement into reality so as to ensure that we do not get bogged down with empty words on paper once more as, indeed, nobody benefits from this.
The proposal is again a step in the right direction when it comes to achieving comprehensive migration policy. We still have a long way to go though, so what we must do now is persevere. In this connection, I would like to ask the 64 thousand dollar question that has been on everybody's lips today: why is the Council absent from this debate? This is, quite frankly, unacceptable, in my view.
Madam President, the European Union is not coping with illegal immigration. Many facts prove this, and we also see this in Mr Fava's explanatory statement, where we read, amongst other things, that '[i]t is estimated that there are between 4.5 and 8 million illegal immigrants in the EU, a figure that is steadily increasing, notably because of easy access to illegal work.' The very fact that the numbers from 4.5 million to 8 million are used shows that we are not even able to state precisely the scale of this problem and issue. And yet, economic migration also concerns many EU Member States, especially those which acceded more recently.
Today, millions of Poles and citizens of other countries are moving within the EU to the old Member States. These citizens are subjected to the same ills and are in the same situation as migrants from third countries. For illegal employment means the exploitation of workers while denying them the benefit of health insurance or pension rights, the exploitation of juveniles and even human trafficking. We can overcome this phenomenon only when there are severe legal sanctions and when we consistently make use of them.
on behalf of the Verts/ALE Group. - Madam President, we very much appreciate the work of both Mr Fava in the Committee on Civil Liberties, Justice and Home Affairs and Ms Bauer in the Committee on Employment and Social Affairs. I think we in this House will have to get used to the enhanced cooperation procedure on measures which actually link employment and migration.
As has already been said, this is supposed to be part of the common immigration policy of the European Union, dealing with the pull factor of possible work, often within the informal economy and amongst vulnerable and non-organised workers. However, it can also apply where there are genuine vacancies, which cannot be filled from the national labour pool, and where Member States are not issuing sufficient work permits, or where there is a creaking bureaucracy that cannot respond quickly enough to applications with a labour-market purpose. There is also a gap that we have yet to fill for people for whom no return to their country of origin is possible - for example, to Zimbabwe - and who are often left legally destitute, as it were, and, therefore, need to find a way to keep themselves alive.
The majority of Member States already have, in theory, measures in place to deal with the situation of irregular migration, and you would think that would signal an apparent commitment to action. Yet the Commission proposals on inspection in its original document have been really watered down, and Parliament has had to fight to get even what we have currently in Article 15. It is to be hoped that those inspections will not just pick off small businesses but will actually look at some of the larger enterprises that rely very heavily, at the bottom end, on vulnerable workers. That is why the issue of subcontractor liability was extremely important to many of us in this House. Some of us consider that what we are left with is, again, a watered-down version of the Commission's original proposal.
People have mentioned the issue of the residence permit, where Member States may choose to make this available for particularly severe cases where complaints have been brought. That, I suppose, is a step forward - at least from where some Member States were.
One of the issues that has concerned many of us is remuneration - when you cannot determine what the length of an employment contract was - and issues regarding payment of national insurance and tax, which we know for many vulnerable workers are often taken out of their pay packets but not necessarily handed on to the authorities.
For many of us, this issue about payment for work done is a question of principle; it is also that companies and economies have benefited and that this is not supposed to be a legislative measure to punish the irregular migrant. It is also - if you are looking at this as part of an overall policy - part of a sustainable return that people will actually go back with what they have earned.
We have no guarantee that Member States will ensure that people are paid. We have an assurance that mechanisms will be in place so that claims can be made but not that money will be paid out. There is thus no guarantee that payment will be made. Some may take the view that individuals take a chance and there is a risk, but if we are looking at questions of human dignity, and where this fits in the overall goals of a common immigration policy, this is a serious issue.
So, for my political group, the balance of this proposal is no longer clear either on inspections or remuneration, and other areas have been watered down. We do not feel that Member States are showing much commitment and, therefore, we will not be supporting this proposal.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, there are between four and a half and eight million non-EU citizens in an irregular situation in Europe - these are the Commission's figures.
This is an utterly negligible number: just over 1% of the resident population of the European Union. It is clearly a problem that has been over-exaggerated. These are workers who perform useful services, such as personal services and work in the tourist industry and, in the vast majority of cases, they have been absorbed by the job market. These are workers who are useful to our economy, but they are exploited workers - exploited to reduce labour costs and to enrich unscrupulous employers. These are workers who often do jobs not performed by EU citizens.
We need these people, but they have entered Europe illegally for a simple reason, which is that there is no legal way for them to come in. The same thing happened to the great majority of citizens whose situation is now legal but who entered the European Union illegally.
What was needed was another measure: one that regularised the situation of these millions of people. What was needed was a measure to free them from slavery, blackmail and exploitation. Instead we have a directive that carries on where the Return Directive left off. First we decided on the expulsion procedures; today we are deciding on the potential expulsion catchment area and are even specifying who will pay for the expulsions. With this directive, the exploited pay more than the exploiters. Unfortunately, there is no provision for a general regularisation measure, not even for those who report their own status, or who report their exploiters or the crime that is being committed. They go straight from being exploited in illegal work to being expelled.
We needed something different. We needed a measure to favour legality, and not the criminalisation of those who are currently here illegally. We needed a measure to curb xenophobia. Yesterday, the Italian Minister for Home Affairs said specifically, 'We have to be hard on illegal immigrants'; in other words, we have to be hard on the vulnerable. I believe we are fostering this kind of xenophobic attitude with this directive.
We in the European Union need immigrants - the Commission says so itself: 50 million by 2060 - because we are in the middle of a demographic crisis, but we are doing nothing to help them enter. Instead, we are harmonising the expulsion system and today we are deciding to expel those who are here illegally even though they may be workers who have been absorbed into the European job market.
I think the effects of this directive will be devastating, because it will make immigrants and the job market go even further underground and increase the exploitative crimes of unscrupulous bosses.
on behalf of the IND/DEM Group. - Madam President, illegal immigration is a problem, which is made worse by the free movement of peoples. However, the current wave of unrest that is spreading rapidly through Britain is, of course, being caused by legal migration and by the European Union's own rules.
For 20 years, British trade unions, having being seduced by Jacques Delors, thought the European Union was in their interests. Well, now the penny has dropped and they have realised that a British government is unable to put British interests first.
I am afraid it will get quite a lot worse. As we embark upon a round of massive public spending projects, such as the Olympics and council house building, thousands of European workers are set to benefit. British jobs for British workers cannot be guaranteed all the while we are inside the EU. The prospect of British taxpayers funding foreign workers is, frankly, unacceptable.
But the Government is holding firm, saying that the European Union is a wonderful thing. Well, it is not surprising is it? Lord Mandelson is still getting GBP 78 000 a year from the European Commission and, of course, gets a dependent pension on this in just a few years' time - a conflict of interest if ever I saw one.
The big concern now is whether the xenophobic far right will benefit. We do not want that either. We in UKIP will put a non-racist agenda to the British people at the European elections, saying that it is time to put British interests first. We are not protectionists, but we want good common sense. We want to control our own borders and decide who lives, works and settles in our country.
(DE) Madam President, throughout the world the hope of obtaining a well-paid job has a very strong appeal. In particular, in difficult economic times, the black economy starts to grow which, of course, results in many people risking their lives in the search for the land of plenty. It is important for us to make it clear that illegal employment will no longer be tolerated.
However, the recent report on fundamental human rights presents a few problems in this respect. The report indicates that breaches of EU entry requirements will be rewarded, as immigrants will be given greater protection than the people of Europe, whose identity and social harmony are under threat from mass immigration. Illegal immigration will be trivialised if, in future, every illegal immigrant is seen simply as a person without a valid work permit.
However, we must not forget that migrants without residence permits will ultimately have to be deported. It is important for us to do away with incentives, such as mass legalisation and the prospect of employment. In addition, we must negotiate effective agreements on deportation with the countries of origin. Also, the FRONTEX border security organisation must finally be expanded so that it can be deployed efficiently.
(RO) The current directive helps consolidate the common policy on illegal immigration and is a first step towards combating illegal employment by imposing financial penalties on employers. However, I should remind you that all Member States have national legislation governing illegal work and tax and duty evasion. Applying these laws also helps to identify the employment of illegal immigrants.
This is why I believe that it is important for us to have adequate regulations, but it is even more important for Member States to ensure that these regulations are strictly applied. I welcome the provisions in the final text on sanctions which are proportional to the number of illegal employees, as well as on imposing smaller fines where the employer is a natural person and the employee provides personal services or domestic help, and the working conditions are not regarded as exploitative.
The negotiations between the European Parliament and the Council have resulted in clarifying the concept of a subcontractor which can be held liable and in establishing the amount of the retrospective payments which need to be made by the employer. I firmly believe that the application of this directive will improve the situation in terms of observing Community preference when assigning jobs.
I also feel that the application of this directive should be an additional reason for Member States to remove the labour market restrictions imposed on European citizens, in view of the fact that restricting the chance of employing illegal immigrants will create new opportunities for the EU to recruit its own citizens.
(SV) I would like to begin by thanking Claudio and everyone else who made this report possible. In previous debates about future asylum, refugee and migration policy, we mainly focussed on those who stay here illegally, on those who are well-educated and who are permitted to come here, or on people who are simply poor and wish to provide for their family and want to be able to come here.
Now we are placing the responsibility on employers who employ people with no documents. There would not be as many people without documents staying here if we did not always have irresponsible employers who will pay and exploit them. To me, it seems quite right to impose sanctions and to introduce an information requirement for employers, and if an employer has exploited someone, compensation should be paid even after that person has gone home.
However, there is one proposal that I would have voted against had there not been a vote in the committee, and that is that the majority is introducing less stringent rules for employment in the home. This, for me, is a question of equality, as it has mostly been women who have been working in the home for low wages. This group has also found it more difficult than those in workplaces with several employees, but I see this as a first step.
I was sorry to hear in the news today that the Swedish Conservative Government has a negative view of the report, which is intended to support responsible undertakings and criminalise irresponsible undertakings that exploit workers with no documents.
Finally, I am, of course, also concerned about the opinions we received from the trade unions regarding the report. I hope that we will be able to resolve these issues before a decision is taken. The same rules must apply to all employers, such as shared responsibility in connection with works contracts, otherwise we will be incorporating loopholes and encouraging cheating.
(ES) Madam President, the best way to safeguard a controlled form of immigration that is manageable for our society - manageable in both economic and social terms - is to combat illegal employment as well.
This does not mean we should fight against illegal immigrants themselves, since every one of them has his own story to tell, but rather against the phenomenon of illegal immigration as the only way to justify and truly systematise controlled immigration, particularly in today's world.
Of course, this should be done not only through those seeking work but also through those offering it. The fight against illegal immigration cannot only be waged in the underground stations in London or Madrid but must also be carried out in the human resources departments of the many companies that employ illegal workers in order to exploit them and deprive them of their rights.
That, therefore, is our reason for wholly welcoming this directive. It is a directive that gives context to employers' obligations and, certainly, the sanctions that must be imposed on employers who exploit workers without rights for their own benefit.
This is a well-balanced directive. The rapporteur should be congratulated on having reached a fair compromise and achieved a good balance on this matter.
I would like to highlight those articles that safeguard the rights of workers who have been exploited. They protect workers so that they can report the situation in which they find themselves. They protect them by guaranteeing that they can claim back what they have earned, without, of course, this resulting in a right to remain. However, any work that was done illegally, without national insurance and without payment will, of course, be remunerated regardless of the employment status of the worker who was working illegally.
The sanctions are certainly suitable and in proportion. The agreement on subcontracting, to which the rapporteur has already made reference in his speech, is very important. It is of great importance in practice, and that is what we are talking about.
Just one final mention: I consider the 24-month transposition period for this directive to be excessive. I realise that this cannot be changed, but 24 months is too long and should be shortened if possible.
(PL) Madam President, employing third-country nationals who are staying illegally in the European Union makes fair competition impossible and also denies the employees concerned the right protection.
I am thinking first and foremost about safe working conditions and social protection in the case of an accident at work. The number of illegal immigrants in the EU is estimated at 4.5 - 8 million people, and they are most often found working in the construction, agriculture, tourism, hotel and services sectors. Cases of slave labour occur, under conditions of exploitation and child labour. Illegal employment plays a significant role in reducing standards of employment.
This is why the right of trade unions to represent the interests of these workers is so important. It is the employer who decides to take on a person who is staying illegally, and so it is the employer who should be subject to a penalty for breaking the law. Coordinated action by all the countries of the EU is needed to tackle every aspect of illegal employment.
Madam President, there is an urgent need to protect workers from exploitation in these times of economic trauma, and the case to ensure the terms and conditions of European workers are not systematically driven down by exploitation of vulnerable migrant workers is unanswerable. Responsibility for this rests squarely with Member State governments and authorities.
While Member States need to take steps to regulate immigration, I regret very much that the legal base for this proposal is the fight against illegal immigration. The real fight is against rogue exploitative employers, and what we need at this time is an agenda that is pro-worker, not anti-immigrant.
The political and economic imperative must be to stop the exploitation of irregular migrants, to punish rogue employers, not to scapegoat or criminalise workers, migrant or otherwise. The use of criminal sanctions in this proposal should not be the competence of the EU and those that argue that the expulsion of migrant workers is the solution to exploitation are misguided. This directive does not strike the right balance.
(NL) It is already two years since Commissioner Frattini unveiled the plans to tackle illegal labour that guarantees a steady flow of illegals entering the European Union to work. This situation is degrading and should be stopped.
Madam President, I beg to differ with the rapporteur, though, about the question whether the European Union should get involved in criminal law. I am not in favour of including criminal law within Europe's remit. Instead, an open method of coordination is what is needed here. I am, therefore, delighted about the fact that the amended compromise proposal is cautious about applying criminal law. The financial penalties are enough of an incentive to be careful in the selection of employees. I hope that the inspections of businesses will encourage Member States to refer to criminal law.
(NL) It is to be welcomed that a directive will be introduced that will penalise employers of illegal immigrants. It is stated, with good reason, that the possibility of finding a job in the European Union is an attractive factor for illegal immigration. We should, however, be consistent and also tackle the other factors that attract immigrants. The most important of these factors is the impunity with which aliens can come to Europe illegally. There are, in fact, Member States that reward illegal aliens, the mass regularisations in Spain, Italy and Belgium, among others, being a case in point.
There is also the hypocrisy of the so-called individual regularisations on humanitarian grounds. Last year alone, there were no fewer than 12 000 in as small a country as Belgium. Illegal immigrants should be deported, not regularised, for indeed, every regularised illegal immigrant attracts a multitude of new immigrants. Every Member State that regularises them does so on behalf of the other Member States. It is therefore not enough to tackle the employers. We must address illegal immigration in its entire context.
(PT) Madam President, Mr Barrot, ladies and gentlemen, during this plenary sitting, we have adopted several measures aimed at creating a coherent and integrated immigration policy. This common policy must, firstly, involve legal channels for immigration as well as the integration of these immigrants into the host societies. To this end, two months ago we adopted the Directive on the Blue Card and the Directive on a single application procedure for a single permit to reside and work in the EU.
At the same time, we must fight illegal immigration effectively, as well as all forms of criminality that are associated with it. This initiative seeks to fight the pull-factors for illegal immigration into the European area and bring an end to the exploitation of illegal workers. It is important for those who attempt to enter the European area at any price - sometimes paying with their own lives - to understand that there is only one possible route: legal immigration, with all its inherent rights and opportunities. It is estimated that there are between 5 and 8 million illegally staying immigrants in the European Union; a significant number are doing low-skilled, fairly low-paid jobs and, in some cases, being severely exploited. I congratulate the rapporteur, Mr Fava, and, in particular, my colleague Mrs Bauer, on their work and on the compromise reached.
I therefore agree with combating illegal work across the European Union. The intention of this directive is to ensure that all Member States are able to introduce similar sanctions for employing illegal immigrants and enforce them effectively. It will be possible to impose three types of sanction: financial, administrative and criminal, depending on the gravity of the infringement. There will also be a requirement for employers to take preventative measures and to check the immigration status of these individuals in order to avoid employing workers who are staying in the Union illegally.
(DE) Madam President, firstly, I would like to congratulate my colleague, Claudio Fava, on this report and on the fact that agreement was reached in the trialogue meeting. Of course, it is always possible to ask for more and to achieve more. However, the fact that it has at last been recognised within the European Union that illegal immigrants who are caught must also be granted rights and must be protected against exploitation represents an important step forward.
Of course, this must form part of an overall policy on migration and immigration. No one disputes this. However, there is one thing that I do not understand. While the Greens - Jean Lambert is no longer here - or those on the left from the so-called communist side, such as Giusto Catania, maintain that this does not work, that it has once again come to nothing, that nothing can help, I would like to say that it does not help to promise the people living in these difficult situations a four-course meal and then to fail to give them their daily bread. This is cowardly and unhelpful. I have to ask myself what the Greens really want if they always vote against measures which would improve people's situations. We have already seen this in the case of many reports and actions.
In addition, there is nothing to prevent national states from establishing proper controls, imposing fines and making subsidies and national and EU funding unavailable to companies who employ illegal immigrants.
I would like to see the same tough approach which the Member States sometimes use in the case of illegal immigrants being applied to tax evaders and those who work on the black market. Of course, we must speak to our colleagues in the national parliaments to encourage them to demand that illegal immigrants be granted the rights which have been decided on here. There is, of course, one thing that we can be sure of. If someone is employed illegally because he can no longer survive in his own country, he does not have the option of going to the police and saying that he is being exploited. In the same way, a woman who has been raped cannot report the crime. Both of these people know that if they do go to the authorities, they will be deported.
This is why we will be voting in favour of this report. It represents the first step in the right direction.
(DE) Madam President, Mr Vice-President of the Commission, I believe that what Mr Kreissl-Dörfler has said is right. I would like to thank Mr Fava for his report and for the excellent work that he has done.
The report makes it clear that both parties involved in illegal employment must be held equally liable, which will create a legal balance. Illegal employment must be penalised and prohibited in all Member States.
Employers must be made responsible for upholding this ban, but it is also the job of the relevant authorities to monitor the observance of the ban and to impose penalties. The most important issue is to protect the people in these employment relationships from exploitation.
Establishing legal penalties certainly represents a step forward. However, the authorities must put in place more controls and prosecute those suspected of committing offences. The report is a compromise between the Council and the European Parliament and specifies minimum standards.
Nevertheless, the prospect of Member States strengthening or weakening the requirements is not inspiring. We have taken the first step forward. Now we should go the rest of the way together. I think I can say, at least for myself and on behalf of parts of my group, if not for the majority, that we can support this report in good conscience.
(EL) Madam President, the directive we are examining concerns one of the most basic aspects of development and economic sustainability in our countries. It concerns illegal employment, which often leads to wage compression and a reduction in state revenue, with all the concomitant difficulties in providing benefits, and a reduction in the operation of the welfare state. It deprives employees of access to social and other insurance, to pensions and even to bodies responsible for protecting the conditions that prevail at their place of work.
Unfortunately, illegal employment forms part of the current system, which has resulted in a global economic crisis that we need to address with means which will help to safeguard not only therapeutic, but also real corrective measures which will safeguard prosperity in the long term. As such, we consider that the fight against illegal employment cannot be examined in a piecemeal manner. The measures being proposed to safeguard a humane approach to immigrants do not satisfy us. Let us take care, therefore, not to turn them into duplicate issues.
(EL) Madam President, the rapporteur Claudio Fava and the shadow rapporteurs truly deserve our hearty congratulations. They have managed to achieve an exceptional compromise with the Council, with the help, of course, of Vice-President Mr Barrot, whom I also congratulate. At long last, the directive imposing sanctions on employers of illegal immigrants has been advanced to the stage of final approval. I believe that, formulated as it is now, the directive will effectively serve the objective of combating the employment of illegal immigrants. This is the first time that the European Union has turned its attention in the right direction towards people who exploit illegal immigrants, towards employers who break the law. At long last, the employment of illegal immigrants has been criminalised. The criminal and other sanctions provided for in the directive will, I am sure, be a frightening deterrent which will help to limit and prevent the unacceptable exploitation of illegal immigrants. Multiple, balanced and realistic sanctions are provided for in the directive. I trust that they will prove to be effective. Despite the fact that illegal immigrants are treated as victims and protected by the directive, they too are being given a dissuasive message that it will no longer be easy for them to find employment and, consequently, that there will be no attraction in obtaining work even on unfavourable terms. However, special care must be taken for all those illegal immigrants who are already in the European Union. In my country, Cyprus, where illegal immigration is a huge problem, illegal employment was criminalised some time ago. Of course, it has not wiped out illegal employment, but it has limited it. However, with the multiple sanctions provided for in the directive and the system of inspections of employers being introduced, the problem of employment of illegal immigrants and of illegal immigration in general will certainly be mitigated.
(FR) Madam President, ladies and gentlemen, I would like to thank Mr Fava for the remarkable job he has done over the last few months to produce this balanced text.
It was no easy task and the path was strewn with pitfalls. However, I think the results are very positive and I will mention three points in particular.
The sanction applies here to the offending employer, whilst the migrant is considered to be the victim. Apart from financial penalties, penal sanctions are recommended for repeat offenders, for trafficking in human beings or exploitation of minors. I believe that penal sanctions are essential and I also believe that it is up to us to ensure that regular checks are carried out so that this directive is effective.
Another positive point to mention is the automatic payment of outstanding wages to the workers. Finally, associations and unions are advocating the defence of the interests of workers living in a country illegally so that they can report a dishonest employer without fear of subsequent prosecution.
Of course, as with many other texts, we could have gone further but can we take the risk of threatening the compromise position when this text will already allow major advances in protecting workers and their dignity?
We need to support a balanced view of the migration issue and recognise that immigration for work is more than necessary and will become increasingly so in the future given the demographic forecasts.
In this context, it is therefore essential to state that the model we want is one in which immigrant workers are viewed as fully-fledged workers enjoying the same rights as workers from Member States.
We must therefore mobilise to defend these rights and this is why I think we should give our support to this report, because it is a decisive step in the introduction of minimum standards and in the fight against illegal working and the exploitation of migrant workers.
(SV) We know that more and more people are hiding within the EU's borders. We know that, in the near future, the EU will need rising numbers of immigrant workers. We also know that thousands of people every week are trying to find a better life in Europe. Many of them die on their way to our continent. We know that many people without documents are exploited and live in miserable conditions. This is not worthy of the European Union. The universal values that the EU wants to spread throughout the world include the right of every person to a dignified life. There is a shameful paradox here.
The fact that the EU is to have a common asylum and migration policy is reasonable, but it must not mean that those countries that want to take a harder line and hunt down people in various ways should be the ones making the decisions. This will reduce the chances of finding a decent life in Europe. At the same time, it is important that the devious employers who exploit people in a vulnerable position know that punishment and sanctions can be meted out anywhere in the EU.
I admit that the report is a difficult balancing act and I can sympathise with Mr Catania's reasoning with regard to his reservation. However, the compromise is a step in the right direction, even if I have certain opinions on, for example, the extent of the employer's reporting obligations.
I would like to say to Mrs Segelström that we do not have a conservative government in Sweden. We have a four-party government with strong liberal elements.
(PT) The Fava report introduces progress and humanisation into the immigration laws. It provides us with the moral reassurance which we have owed ourselves since the Return Directive. The general ban on employing illegal immigrants not only avoids the endemic illegality of immigration, but above all avoids the potential for exploitation and taking advantage of human misery that generally goes hand in hand with this type of work.
The first essential point about the Fava report is that it challenges the school of thought on illegal immigration that settles for an easy but unacceptable condemnation of immigrants, instead setting out a systemic response that makes the state and the employer equally responsible. Until now, the main failure of immigration policies has been the lack of a fair response to the terrible situation of illegal immigrants, with the weight of the legal system falling on them and their status as culprits rather than as victims.
The second essential point about the report is that it brings into the European public arena an ethic of shared responsibility between the state and companies. The obligation of employers to carry out advance supervision by checking workers' residence status is valuable in that it grants a competency to the private sector; something that the European Union has not often tried. We applaud this competency because the defence of legality and public ethics falls not just to the state, but to everyone. The report is therefore blazing a trail for a new political method which other reports ought to follow.
The third point - and, coincidentally, the most fundamental one - is the crucial separation of the obligation to pay remuneration from the problem of the legality of residency. It constitutes a simple declaration of the universal moral precept that states that humanity comes before the rules of the legal system and takes precedence over them.
Congratulations, therefore, to Mr Fava.
(ES) Madam President, firstly I would like to thank our rapporteur, Claudio Fava, for his hard work in reaching a common position with the Council; the result includes many improvements suggested by our Parliament.
With this directive, once again we are showing our commitment to developing a common migration policy based on a global approach. The aim of this directive is clear: to fight against mafia groups, to penalise unscrupulous employers and to protect exploited immigrants who have no form of social protection.
We want to see the disappearance of starvation wages, which are unfair on immigrants and, what is more, distort average wages, particularly in sectors such as construction, agriculture, domestic services and the hotel industry.
These measures require a great deal of courage and political will, for there are many vested interests and a lot of money circulating in the informal economy. Particularly in difficult times, it is more important than ever that we manage migration flows intelligently and generously, but responsibly.
It would be easy to succumb to the temptation of not trying to keep the informal economy in check. We cannot look the other way and leave some 8 million illegal immigrants defenceless against working conditions bordering on slavery.
Ladies and gentlemen, if we want this directive to be effective, there need to be rigorous inspections and economic sanctions, including criminal sanctions in the most serious cases, which will act as a deterrent to employers.
We will thus succeed in shrinking the informal economy market and putting an end to the incentive to migrate that arises from the possibility of working illegally. It must be made clear that working legally is the only way to work in Europe. For this reason, we want to move forward with a global approach and, Commissioner, Mr Barrot, we call on the Commission to introduce the new 'blue cards' for all other employment categories as soon as possible.
(PL) The result of easy access to illegal work is that there are several million illegal immigrants in the European Union. Illegal employment, very often in conditions of exploitation, leads to reductions in pay levels in the sector concerned and also imperils competition between businesses. Furthermore, unregistered workers do not benefit from health insurance or pension rights. It is therefore essential to establish mechanisms which will enable exploited workers to file complaints against their employers personally or through the agency of a third party.
I will also draw your attention to the fact that the directive should also include in its scope workers who are legally resident in the EU, in particular, citizens of the Member States which acceded to the EU in 2004 and 2007, and who are still subject to transitional provisions which restrict their access to legal work.
(EL) Madam President, Mr Vice-President of the Commission, today's proposal forms part of an overall attempt to find a solution to immigration policy in the European Union which, of course, we must all accept smacks of dishonesty. Dishonesty because we are trying to correct certain aspects of this policy with the blue card, with the decision to remove illegal workers, with the decision today to punish employers of illegal immigrants, but these are only some aspects of the problem that we are trying to correct.
Of course, we cannot understand how an illegal worker takes on work and the person who takes him on in order to cover his residency and survival costs is ultimately punished. It is a logical contradiction which we need to cover with the terms imposed by decent work. The legislation of all 27 Member States prohibits illegal and undeclared work, especially with the dual absurdity we have here of illegal entry to the Member State and illegal exploitation. The problem is therefore a complicated one and the compromise achieved does, of course, have a lot of gaps. One such gap is with employees who are used mainly by people, shall we say, for charitable reasons and, of course, they provide work but, at the same time, they find a way to live. What will become of them? How will they live the rest of their life within the framework of their forced illegality, given that neighbouring countries have not accepted the return of immigrants?
(IT) Madam President, Commissioner, ladies and gentlemen, as we well know in this House, compromises must be analysed by separating the pros and the cons and reaching an overall judgment that takes on board the constraints and the legislative and political context.
With regard to the employment sphere, a prominent element in the directive that will be put to the vote tomorrow, our judgment is positive on many aspects. Some positive points include the insertion of a definition of remuneration that makes comparison possible with legal employment relations; the reduction of the procedural burdens of sanctions for domestic and care work; and the linking and strengthening of Community provisions protecting the victims of trafficking and exploitation, particularly minors. The undertaking not to regard the provision on subcontracting as a precedent is also important.
Some doubt remains on liability in the chain of employers and on the difficulties workers face in receiving payments due to them before they leave the country. The question is not entirely hazy but, since this directive is tightly bound to the Return Directive, its hands are tied with regard to the situation of illegal workers and employers who have not been able to find legal employment routes.
My confidence that we will decide to adopt this document at first reading is not diminished if I point out a couple of risks: the risk that Parliament's work will continue to suffer pressure from the national governments, and the risk that we will be reinforcing the 'evil stepmother' face of Europe.
(FR) Madam President, this draft directive is of key importance in the fight against illegal immigration and has been essential to the introduction of a common policy on immigration. We are all aware that undeclared work is the main attraction for the thousands of men and women who cross our borders every day in search of a decent job and a way to feed their families.
In reality, they often find employers who use and abuse their fragile situation and their ignorance of their rights to exploit them and use them as cheap labour. This is what we know as modern slavery.
We must not hide the fact that this phenomenon also involves individuals, be they European citizens or people from third countries, who are working and residing normally, but who fall outside the scope of this directive, as it forms part of the framework of the fight against illegal immigration.
It is not a case here of pointing the finger at men and women who are often of good faith yet are victims of dishonest networks or employers. The aim of this text must be precisely to protect these vulnerable people and ensure that their most basic, most fundamental rights are respected; this is precisely the declared objective and ambition of the compromise achieved.
We should not tar all employers with the same brush and, of course, we should not treat someone who employs a person in good faith, believing them to be working and residing legally, in the same way as those who seek to exploit the situation of these people.
We need to be firm, to send out a clear message. We need courageous provisions that are conscientiously applied. The adoption of this text will indeed send out two clear signals. The first is to employers, to tell them they will be unable to carry on abusing this vulnerable workforce and they will thus be truly dissuaded from recruiting an illegal immigrant. The second signal is to those thousands of would-be illegal immigrants who will be discouraged by the rigorous employment conditions in Europe.
My thanks to all the shadow rapporteurs and to the rapporteur and, like many, I hope this text will soon be put in place to fight against illegal immigration and, therefore, the promotion of immigration...
(The President cut off the speaker)
(PL) Madam President, I should like to begin by congratulating the rapporteur. I am aware that it was no easy task to reach a compromise solution taking account of the interests of the national labour market whilst simultaneously protecting immigrants against exploitation. Mr Fava is certainly to be commended.
I travelled to Italy, to Foggia, as soon as the so-called work camps were discovered. In the latter, both Union citizens and illegal immigrants were living and operating in appalling circumstances. I have an abiding memory of the conditions in which they were living and working. Indeed, they often died as a result of hunger and cruel inhumane treatment. I warmly welcome this directive because it will at last put labour relations on a civilised footing. It represents a victory over grasping employers, their pursuit of profit, a cheap and often even free labour force, and their exploitation of illegal immigrants.
For this directive to come into force, it must be implemented in all Member States. Paradoxically, under the internal law of the latter, illegal employment is considered a punishable action, and an offence. Nonetheless, the law is not working. We must therefore make every effort to implement this directive. All the necessary legal mechanisms need to be in place so that no more unfortunate cases of this kind can arise.
I should now like to address the British Members of this House, and ask them to tell their employers that illegal employment of immigrants is a crime. Do not complain that the Union...
(The President cut off the speaker)
(DE) Madam President, the most important result of this report is that not only illegally employed third-country nationals, but also their employers, will be penalised. We must be aware - and this really is a crime - that these people are being exploited even in a progressive confederation of states such as Europe. Someone is making a good profit out of them. They have no right to healthcare or pensions and they live in constant fear of being caught and sent back to their home country.
For this reason, I believe that another very important point is the opportunity in future of imposing penalties on employers who exploit illegal immigrants. Measures such as fines, responsibility for the cost of deportation, withdrawal of public funding or support or even temporary or permanent closure of the business are, in my opinion, urgently needed to bring about a change in the situation. Regular and effective inspections by the individual Member States are also, of course, essential in this respect, along with the possibility of requiring tax and social security contributions to be paid retrospectively.
A Europe in which some people are exploited by others is not a truly social Europe. It is my belief that this directive represents a step in the right direction. I would like to thank the rapporteur for his outstanding work. However, this must not, under any circumstances, be the last step that we take.
(RO) I feel that this legislative initiative is welcome at a time when workers from third countries account for a non-negligible percentage of the European Union's labour force, making illegal immigration a concern. With this in mind, I would like to stress the need to establish a legislative framework which will allow us to define more clearly the sanctions to be imposed on employers of third-country immigrants staying illegally in the European Union, considering that illegal work is an alarming problem at European level and exploitation of the immigrant labour force is a reality.
We also need to be aware that a number of employers are boosting their profits by employing immigrants without papers, thereby avoiding payment of social insurance contribution or taxes to the state. We must also ensure that this kind of behaviour is appropriately punished.
This is why each individual state must adopt measures to combat illegal employment, offer greater protection to immigrants and organise regular inspections, especially in business sectors where illegal immigrants are assumed to be employed. We also want access to be given to the European labour market in a controlled manner and for immigrants' rights to be respected. For this reason, we are asking Member States to adopt all the measures necessary to ensure more effective cooperation and facilitate the exchange of information between the national authorities involved.
(FR) Madam President, I would first like to congratulate Mr Fava for his excellent work that will allow the adoption of a directive setting out sanctions for the employers of illegal workers.
However, I would like to draw your attention to the complexity of the current situation. We need to draw up legislation which is equal to this complexity.
Throughout the European Union, those who place orders are resorting to a cascade of subcontracting, using subcontractors from the Member States without knowing whether or not the employees are working legally. An amendment was proposed that would check the legality of their employees' situation. Why has it not been included?
Also, it is stipulated that the main contractor is responsible for the payment of wages, but only if they know that the subcontractors are employing illegal immigrants. Well, you are not going to find anyone who places an order who will spontaneously admit their guilt.
Finally, the best directive in the world can only be effective if it is accompanied by real checking mechanisms. We could improve these checks if we had more employment inspectors in each European country with wider roles.
It is essential that we design a more rigorous legal arsenal as soon as possible so that those placing orders are declared wholly responsible in case of fault on the part of subcontractors.
We should not close our eyes to known practices in certain economic sectors that are complicit in the activities of organised illegal immigration networks.
(CS) Madam President, in the context of this report, I would like to draw your attention to an urgent problem that has emerged as regards the present crisis. In some countries - including my own - we are witnessing the mass dismissal of agency workers, the majority of whom came to our country from eastern European and Asian countries. They have become illegal workers. After their dismissal, they have been left with no means of support, and so become pawns in the hands of so-called 'entrepreneurs' who subject them to even worse exploitation than the agencies did. At the same time, I would like to reiterate the very inadequate human resources that labour inspectorates have at their disposal in many of our Member States. Nothing will change unless we set up a thoroughly trained and equipped network of inspectors who understand labour legislation and who are familiar with European directives.
While the European institutions have now agreed on certain standards for business, there is usually an outcry among the Member States whenever even the slightest attempt is made to do something similar in the field of social legislation. Referring to tradition, subsidiarity and the like in a situation when workers in the European Union are subjected to unbridled exploitation is ridiculous and hypocritical. For this reason, I welcome any attempts to prosecute and sanction those who employ illegal immigrants and I thank Mr Fava.
(RO) Illegal employment is concentrated in certain sectors where the work is assumed to be of an unskilled nature, such as construction, agriculture, cleaning and the hotel and catering industry. These sectors use illegal labour to an alarming degree. Especially in times of crisis, employers are tempted to try to get round the law and resort to illegal workers in order to maintain profits or simply survive on the market.
The document we have before us today marks a step towards reducing the incidence of illegal employment, which has so many adverse repercussions from a fiscal and social perspective. It is a good idea for us to punish the illegal employment of third-country nationals, but we must not forget that the same scourge is afflicting our fellow citizens from the European Union's less developed Member States. Even Romanians are facing numerous abuses by employers within the European Union.
With regard to the report text, I would like to see tougher sanctions for punishing labour market intermediaries.
Madam President, ladies and gentlemen, I feel that we are dealing with this subject at a particularly sensitive time.
The international economic crisis has led, or is leading, the countries that are in the worst crisis to use illegal labour, which almost always involves illegal immigrants, especially in certain sectors, among which construction, agriculture and others have been mentioned. This encourages illegal immigration, resulting in the tragedies that we have been experiencing. It is not surprising, then, that illegal immigration is increasing enormously, and this afternoon and tomorrow, we will be dealing in this House with the problems of Lampedusa and other border countries.
This measure therefore comes at just the right moment. I believe, therefore, that the sanctions laid down for employers will certainly act as a further deterrent, because there are already sanctions for illegal work, especially involving illegal immigrants. These sanctions will further deter employers from hiring workers.
We have heard that there are 8 million illegal residents doing illegal work; we must assume that as soon as these measures enter into force, we will have 8 million illegal immigrants on the streets, and we will have to deal with them. I think this is a problem that we must start to recognise, because otherwise those who survive illegally, but survive none the less, will be officially reported as illegal by their employers, who will no longer be able to house them, and we will have an enormous problem of 8 million people in Europe that we will have to expel and help. I believe this is a subject that must be addressed in advance - I am finishing, as I see I am out of time. We must look carefully at the problem of the temporary hiring of workers, particularly in agriculture, and we must cut out red tape to facilitate their inclusion and acceptance.
(CS) Madam President, illegal employment not only affects five to ten million people but, in particular, those who employ them. Unlike the author of this report, I believe that the problem affects not just illegal migrants from third countries, but also millions of citizens of the European Union who do occasional work for wages which are not taxed and from which the employers do not deduct insurance contributions. The growth of illegal work seriously undermines economic competition. One effective cure that the Member States have at their disposal would be to reduce the tax burden on employment. However, I also support this proposal of the Commission to harmonise sanctions for employers, as I believe that consistent sanctions aimed mainly at employers who are repeat offenders will restrict the availability of illegal work and, hence, also the number of illegal migrants. It will also reduce the scope for social exclusion and, to some extent, also the exploitation of the citizens of third countries. However, I see problems in placing the onus of checking the residential entitlement of workers on employers.
(PL) Madam President, I should like to return to the issue of sanctions against employers whose subcontractors employ illegal workers. I am very concerned about this provision, because an employer has no way of checking if the subcontractor is employing such persons or not. Should the employer even harbour any suspicions that such is the case, what action should the employer then take? Should he or she report the matter to the police, or terminate the contract? If the contract is terminated, the employer risks being taken to court, and it would then be necessary to justify the reasons for terminating the contract. The employer would not be in a position to provide the relevant evidence. I would therefore like to reiterate my serious concern about this provision. The provision may well turn out to be useless. Alternatively, it may be that it will be used to sanction employers unfairly and unjustifiably.
Madam President, I welcome the report as we need to highlight and tackle this problem of employers exploiting illegal immigrants. I have received representations from constituents, so I welcome action on this matter.
There are numerous damaging consequences, including the exploitation of immigrants through underpayment or, in some cases, non-payment. It creates negative pressures on the wages of legally resident workers and distortion of competition between companies that comply with employment legislation and those who flaunt it.
In conclusion, if we are to strive to stamp out this illegal practice in our Member States, we have to get across that this is not only a workers' rights issue but also a competition issue.
(PL) Madam President, I should like to conclude the comment made in my main intervention, and explain what I wished to convey to the United Kingdom MEPs who are complaining that this directive is interventionist and amounts to interference in the internal affairs of Member States. In fact, rather than interfering, it actually puts things in order.
I wanted to say to the United Kingdom MEPs who have voiced complaints that they should approach employers back home to ensure that immigrants' rights are respected and that individuals illegally present on the territory of the United Kingdom are not employed. Then we could all agree that this is a good directive.
(PL) It has been suggested that migration might be one way of alleviating the negative consequences of the demographic crisis. It is very important to encourage citizens of third countries to enter the territory of the Union in order to take up employment. We are, however, only interested in legal residence and legal employment. Illegal foreign workers mean budgetary losses and distort healthy competition between enterprises. The employers benefit most from the efforts of illegal workers. They can easily procure a cheap labour force. Foreigners from third countries are most often employed in the heaviest and lowest paid jobs. As they are in a difficult situation, they are prepared to do everything the employers ask of them. The latter often exploit their despair. Not only are these people poorly paid, but they are also working without any social protection or health insurance and are under constant threat of expulsion from the country where they are staying. The Union should make it easier for immigrants to take up employment, and we should act accordingly. I have in mind, for example, work in Poland for citizens of Ukraine.
Madam President, I think this very interesting debate, for which I thank all the speakers, has shown that there is very broad agreement in Parliament on the need to target employers who take on and, very often, exploit illegal immigrants.
I would point out to Parliament that the impact assessment the Commission carried out showed that the current sanctions have failed to guarantee compliance with the rules. The directive has improved this situation by obliging Member States to introduce equivalent penalties and ensure their effective application. At the start of this sitting, I also stressed that the Commission will monitor the inspections that Member States have to carry out.
I would also like to thank Mr Fava and Parliament once again for having enabled this compromise. It seems to me to be a good first step.
I would also point out that this directive is part of the framework of the European Union's common immigration policy. We must, of course, fight against illegal immigration and trafficking in human beings. This is the subject we are dealing with today, but we must also underline the benefits of legal immigration. Apart from the two proposals presented in October 2007, on the blue card for highly qualified migrant workers and on the single permit, relating to migrant rights, in spring 2009, the Commission will present three other draft directives on legal immigration aimed at establishing common rules for seasonal workers, who are generally less qualified, for individuals transferred within their companies and for paid trainees.
I would add that the Commission, in accordance with its commitment to the European Parliament and within the framework of the preparation and implementation of the Stockholm programme, will consider if there is a need for legislation for other categories of migrant workers.
There you have it. I felt it was necessary to put this proposed directive in the general context of the Pact on Immigration and Asylum. I wanted to bring it before Parliament to show that your wishes will be put into effect. Thank you as well for the quality of this debate.
Madam President, ladies and gentlemen, I welcome the Commissioner's remarks and hopes. Parliament has, I think, said quite clearly - and not just today - that measures on legal immigration are needed and immigration needs to be dealt with in an overall context, which does not just seek to produce punitive measures against illegal immigration.
We are overdue in that respect, and of course we are not happy that the Treaties do not authorise this Parliament to enter into a codecision procedure with the Council on legal immigration. The legal basis that now constrains us to talking only about legislation to combat immigration is something that I too find frustrating, but it is the legal basis that we have to abide by.
Having said that, I believe that our report today has introduced articles that genuinely protect the rights of foreign workers, even if they are illegal immigrants. I am thinking of the temporary residence permit for minors who have been exploited. I am thinking about pay: it is, at last, expressly stated that remuneration cannot be lower than that which the law recognises for all other European citizens. I am thinking of the role of the trade unions which, for the first time, can defend and represent foreign workers, even illegal ones, in administrative and civil cases.
These, I believe, are all reasons why we can talk of recovered rights, a step forward and not back, and a directive that tackles a difficult and sensitive subject, but with a sense of balance to which this Parliament is particularly alert.
The debate is closed.
The vote will take place on Wednesday, 4 February 2009.
Written statements (Rule 142)
This report has various merits.
Its first is that it aims to be informative: it records the alarming facts of the growth of illegal immigration in Europe, immigration estimated, according to the Commission's own figures, at between 4.5 and 8 million people. It also identifies those sectors of the economy in which illegal working is most concentrated, namely, construction, agriculture, cleaning, hotels and catering.
Its second merit is that it intensifies the fight against undeclared work, particularly with the option of financial and penal sanctions for employers of illegal workers.
Unfortunately, the report has many limitations. It says nothing on what measures should be taken to stem these intermittent flows of illegal immigration. It does not even consider the reintroduction of checks at internal borders.
In a time of both social and economic crisis and a big rise in unemployment, the first requirement for the countries of the Union is to protect their jobs. To do so, it is essential to introduce national and European social protection policies. Jobs in France must be reserved for the French, while jobs in Europe are reserved for Europeans. Application of the principles of national and European preference and protection is an essential condition for economic and social recovery in the countries of the European Union.
No one can cast any doubt on either the usefulness or timeliness of the measures aimed at punishing those employing illegal immigrants. The country which I represent is less prone to these particular concerns because it is still more of a transit country for illegal immigration.
At the same time, we need to be aware of the future risks which we are exposed to. As regards the actual report, I welcome the proposal to remove the mandatory control percentage which the Commission would like to impose. This percentage is excessive and would only have the effect of generating red tape and huge public expenditure, without actually making an impact.
I would first of all like to congratulate the rapporteur on the fine job he has done. We all know that between 4.5 and 8 million illegal immigrants work in the European Union in sectors such as construction, agriculture and tourism.
I welcome the fact that the directive provides for criminal sanctions against employers guilty of repeat offences, of employing a large number of people whose status is unlawful, if the employee is a victim of human trafficking and the employer is aware of this fact, or if the employee is a minor.
Member States must also establish a mechanism which offers illegal immigrants the opportunity to lodge a complaint when they are, for example, victims of exploitation.
We must bear in mind the fact that people staying illegally have left their country of origin to provide a better future for their families. An ever-growing number of children are being left behind: some are unsupervised, while others are left in the care of grandparents and neighbours, and even in institutions.
Whenever these children accompany their parents, we need to offer them the chance to have access to the education system and social protection within the European Union, even if they are staying illegally.
The report compiled by Claudio Fava is part of the package of measures aimed at combating illegal immigration by discouraging companies from employing these people. Unfortunately, the rapporteur placed too much emphasis on measures aimed at punishing employers and supported the extension of illegal immigrants' rights.
As it is extremely important to maintain a balance with regard to the sanctions which can be imposed on employers, I have tried, with the amendments I have proposed, to highlight those provisions in the report where sanctions against employers are too harsh and which could have left scope for an interpretation which would lead to abuses against them.
At the same time, special attention must be focused on the humanitarian situation of these immigrants. For this reason, it is of paramount importance to encourage Member States to impose criminal sanctions in serious cases, such as when the employer knows that the employee is a victim of human trafficking. In addition, the verification and notification obligations incumbent upon employers as specified by the report play a proper role in making the latter accountable with regard to this acute problem which we are facing in the EU with ever-increasing frequency.
The Member States should cooperate more closely to combat illegal immigration by strengthening action against illegal employment at the level of Member States of the European Union. One of the main factors encouraging illegal immigrants to travel to the EU is the possibility of taking a job without the need to regularise their legal status. Action against illegal immigration and illegal residence should serve as a deterrent.
Nonetheless, the directive on combating illegal immigration should apply without detriment to national legislation banning illegal employment of third country citizens who are legally resident on the territory of Member States, but who are working in violation of their status as authorised residents.
Reducing the financial penalties for employers of third country nationals should also be considered in cases where the employer is a natural person.
Common definitions, methods and standards in the area of combating illegal immigration are a sine qua non in the process of creating a common European policy on migration.
in writing. - (PL) Ladies and gentlemen, I should like to begin by thanking all those involved in drafting the directive.
The statistics on the number of illegal workers in the Union are alarming. Close cooperation is undoubtedly needed in order to combat illegal immigration. Dealing with illegal employment is a priority of the EU's strategy in the area of immigration.
The draft directive leaves something to be desired. It could be wider in scope and cover citizens legally resident on the territory of the EU, but employed in very unfavourable conditions. It would also be beneficial to broaden the definition of employer to include temporary work agencies and also employment agents. Despite its shortcomings, the project under debate merits commendation.
It is true that employers bear responsibility for illegal employment. The directive imposes additional administrative obligations on employers and provides for a range of different sanctions for failing to meet these obligations. This does not, however, mean that the directive is only about penalising employers.
I should like to make it very clear that our primary aim is to do away with situations where individuals are exploited at work. It must be made impossible for people to be employed in undignified and inhumane conditions, deprived of their rights and of basic social benefits. I believe that the directive in question is essential in order to obtain minimum harmonisation of provisions banning illegal employment. I trust, too, that these provisions will be effectively implemented by the Member States.